Citation Nr: 9931397	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease (ASHD) prior to May 18, 1996.  

2.  Entitlement to an evaluation in excess of 60 percent for 
ASHD prior to August 11, 1998.  

3.  Entitlement to an evaluation in excess of 60 percent for 
ASHD, status postoperative.

4.  Entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance of another 
person or on account of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 Regional Office (RO) rating 
decision.  The RO denied entitlement to an increased 
evaluation for arteriosclerotic heart disease, then rated as 
30 percent disabling; and denied entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound.

In August 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.  

During the development of the veteran's claims and the 
receipt of additional evidence the RO in April 1999 increased 
the veteran's ASHD from 30 percent to 60 percent effective 
May 18, 1996, the date of hospital admission for treatment of 
symptoms associated with ASHD.  (The date of receipt of the 
reopened claim for an increased evaluation for ASHD was 
October 28, 1994).  

Thereafter, based on hospital records dating from August 11, 
1998 showing bypass surgery, the RO granted a temporary total 
convalescence rating under 38 C.F.R. § 4.30 from August 11, 
1998 through August 31, 1998 with assignment of a 100 percent 
evaluation from September 1, 1998 through November 30, 1998 
with reduction to 60 percent effective December 1, 1998, in 
accordance with the revised criteria for rating the 
cardiovascular system under Diagnostic Code 7017 for 
residuals of coronary bypass surgery which became effective 
January 12, 1998.  


The RO also affirmed the prior denial of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound.  The 
case has been returned to the Board for appellate 
consideration.  

The issues of entitlement to an increased rating for ASHD, 
status postoperative, currently evaluated as 60 percent 
disabling and entitlement to special monthly compensation 
based on the need for regular aid and attendance or on 
account of being housebound are addressed in the remand 
portion of the decision.


FINDINGS OF FACT

1.  For the period between October 28, 1994 (date of receipt 
of reopened claim) and May 17, 1996, ASHD was not shown to be 
other than stable and manifested by cardiovascular symptoms 
consistent with no more than signs of typical coronary 
occlusion or thrombosis or a history of substantiated anginal 
attack and ordinary manual labor being feasible.

2.  For the period from May 18, 1996 and September 30, 1997, 
ASHD was not shown to be manifested by more than 
cardiovascular symptoms consistent with ASHD following 
typical history of acute coronary occlusion or thrombosis 
with history of substantiated repeated anginal attacks, and 
more than light manual labor not feasible.

3.  For the period between October 1, 1997 and August 10, 
1998, the veteran's service-connected ASHD was manifested by 
cardiovascular symptoms first described as meeting cardiac 
disability of Class IV by New York Academy of Medicine, New 
York Heart Association classification and suggestive of 
severe cardiovascular disease with symptoms at rest.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for ASHD prior to May 18, 1996 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.104, Diagnostic Codes 7005 and 7007 (effective prior to 
January 12, 1998).

2.  The criteria for the assignment of an evaluation in 
excess of 60 percent for ASHD for the period from May 18, 
1996 to September 30, 1997 have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.104, Diagnostic Codes 7005 and 7007 (effective 
prior to January 12, 1998). 

3.  The criteria for the assignment of a 100 percent 
schedular evaluation for ASHD for the period from October 1, 
1997 to August 10, 1998 have been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, 
Diagnostic Codes 7005 and 7007 (effective prior to and after 
January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that in an original rating decision of 
January 1963 the RO granted service-connection for ASHD 
evaluated as 30 percent disabling under Diagnostic Code 7005 
based on the findings in the veteran's service medical 
records and on an initial postservice VA examination in 
November 1962.  On the VA examination a cardiovascular 
evaluation revealed blood pressure of 118/74.  He was not 
exercised due to history of fairly recent myocardial 
infarction.  Chest X-ray revealed no abnormality of the 
heart.  Diagnosis revealed ASHD, functional class III.  

A follow-up explanation in December 1962 by the VA examiner 
who performed the examination in November indicated that it 
had been less than six months since the veteran's 
hospitalization.  It was felt by the examiner that the 
veteran's activities should be restricted.  As of that time 
the diagnosis remained ASHD, functional class III.

A December 1962 private medical statement shows the veteran 
was treated for presumed myocardial infarction in June and 
July 1962.  It was noted that he did not develop a typical 
pattern on the electrocardiogram but the clinical picture was 
characteristic enough to treat him as though he had had an 
infarction.  It was noted that he had recovered "quite 
well" and was currently back at work.  

An October 1967 VA examination report shows the veteran 
complained of shortness of breath after 5 to 6 blocks.  He 
had no symptoms of congestive heart failure.  He had 
substernal pain at one time but had not had angina for the 
past six to eight months.  Otherwise, he enjoyed good health.  
A cardiovascular evaluation revealed ASHD manifested by 
previous myocardial infarction (by history only).  
Electrocardiogram was normal.  Functional class II was noted.  
Blood pressure was 110/70.

VA outpatient records dating between November 1989 and 
September 1990 were nonrevealing for any pertinent findings 
aside from multiple blood pressure readings below 150/90.

On October 28, 1994 the veteran reopened his claim of 
entitlement to an increased evaluation for ASHD.  

A January 1995 VA cardiovascular examination report shows it 
was noted as history while on duty in 1960 the veteran had a 
myocardial infarction (MI) and was hospitalized.  The 
specific diagnosis was not known but he was allowed to 
continue his military duty.  He stated he thought he had had 
two MIs since.  These were episodes of central chest pain.  
He had not noted any heart arrhythmia.  He was not under the 
care of a medical doctor (MD).

The veteran's subjective complaints consisted of chest pain 
2-3 times weekly, especially if he tried to breathe hard or 
do very much.  However, he was noted to come to the examining 
room seated in a wheelchair accompanied by his wife.  He and 
his wife stated he had become a helpless invalid and was 
unable to take care of himself at home.  He had back pain 
which was severe with pain in upper back and neck.  

A few years earlier he developed a weakness of his legs, left 
greater than right, and stated that currently he was unable 
to walk except with assistance and using a four-legged 
walker.  He had been under the care of an orthopedist and 
neurosurgeon, and they recommended surgery for spinal 
stenosis.  So far he had rejected this.  In addition to the 
unusual weakness of the left lower extremity, he had 
considerable weakness of the left upper extremity and 
described pain everywhere from the neck downward.  He 
appeared to be alert and well oriented.  As the examination 
progressed, there was a very distinct personality change in 
that he was unable to do anything to help undress or redress 
himself.

On cardiovascular examination carotids felt sclerotic but 
there was no murmur.  The chest was clear to percussion and 
auscultation (P/A).  The veteran complained of chest pain to 
light touch.  He stated this was brought on by the breathing.  
The heart was not clinically enlarged.  The rate and rhythm 
were normal and there were no murmurs.  He had 1+ soft edema 
of the lower extremities.  He had generalized weakness.  He 
was unable to stand with assistance and he could not do any 
walking within the room.  Blood pressure (BP) readings were 
130/74, 130/70, and 126/70.  It was noted that the veteran 
could not stand long enough for the examiner to check the BP 
while he was standing.  EKG and chest x-rays were not done.  
It was noted that there was no indication for a stress test.

The examiner stated that the veteran's major problem was 
invalidism and chronic problems related to old multiple back 
injuries dating to 1939 when he was in a plane crash when he 
sustained five broken vertebra and many years later was found 
to have a compression of one vertebra in the upper chest 
area.  

The veteran was able to slightly move the right lower 
extremity and did not at any time move the left lower 
extremity.  Diagnoses were:  ASHD with atypical chest pain, 
possible angina but also possibly related to osteoporosis and 
compression of the thoracic vertebra and/or spinal stenosis, 
cervical and lumbar vertebral bodies.

A January 995 VA aid and attendance examination report refers 
to physical limitations due to service-connected ASHD and 
orthopedic disabilities for which service connection has not 
been established.  Cardiovascular findings were noted to be 
contained in the cardiovascular examination noted in the 
above paragraph.

Private hospital records reflecting a period of inpatient 
treatment from May 18, 1996 to May 21, 1996 are on file.  It 
was noted as history that the veteran had MI's in the past 
and developed substernal chest pain and shortness of breath 
(SOB) one day prior to admission.  Prior to this he stated he 
had fever, cough and feeling of weakness for about 3-4 days.  
The cough was productive mostly of a pale sputum.  It was 
noted that he had recently been seen by a doctor who had 
given him a clean bill of health.  He denied any other 
symptoms.  His past history was significant for 
bronchopneumonia in 1994.  He was also involved in a plane 
crash several years earlier with a "broken back". 

On hospital admission physical examination the veteran denied 
any recent weight changes.  He denied any frequent upper 
respiratory tract infections, headaches, visual or auditory 
symptoms.  Cardiovascular history noted there was a history 
of substernal chest pain with some SOB one day prior to 
admission.  He denied paroxysmal nocturnal dyspnea (PND), 
orthopnea, and pedal edema.  There was a history of a MI in 
the past.  He denied any fever, cough, phlegm production or 
SOB except for those symptoms mentioned above in the past 3-4 
days prior to admission. 

On physical examination the veteran was described as a fairly 
well developed individual in no distress.  Heart rate was 100 
and BP was 104/60.  


The neck was supple.  There was no jugular venous distention 
(JVD), no cervical and no carotid bruit.  The heart revealed 
first and 2nd sounds were heard with no added murmurs or 
rubs.  The lungs revealed bilateral air entry was 
satisfactory.  Occasional rhonchi were heard in both bases.  
No wheezes were noted.  

Admitting laboratory studies showed EKG reflecting normal 
sinus rhythm with a rate of 80, and left axis deviation with 
no acute ST-T changes.  Chest x-ray showed mild cardiomegaly 
with left atrial enlargement, with possible early 
interstitial pattern.  No effusions were noted.  

While hospitalized the veteran was treated aggressively with 
intravenous (IV) antibiotics, and respiratory treatments.  He 
was also placed on telemetry monitoring.  He responded to 
this mode of treatment.  He did not complain of further chest 
pain.  Cardiac isoenzymes came back within normal limits.  
His fever came down and he was discharged home on May 21, 
1996.  

The veteran underwent private hospitalization from May 22, 
1997 to May 30, 1997 for deep venous thrombosis (DVT) of the 
right lower extremity.  He was admitted with swelling in the 
right lower extremity.  Workup in the emergency room (ER) at 
that time showed deep venous thrombosis in the right femoral 
vein.  He also complained of atypical chest pain.  He had 
been attended by the emergency medical services (EMS) while 
at a local establishment when he became ill.  He was treated 
with sublingual nitroglycerin as well as IV Lasix.  

On admission the veteran was noted to be hypotensive with BP 
90/52.  Heart rate was 76.  Chest was clinically clear to 
auscultation.  Heart, 1st and 2nd sounds were heard.  Local 
examination revealed swelling in the right lower extremity 
more to the left and tenderness in the calf.  Doppler was 
positive for DVT on the right femoral vein.  Admitting EKG 
showed sinus tachycardia with a rate of 100 and left axis 
deviation.  He was admitted to the intensive care unit (ICU).  
Heparinization was commenced with bolus followed by infusion.  
He also required resuscitation of the fluid challenge to 
which he responded nicely.  Workup was done with serial EKG's 
and Tropins to rule out MI.  This turned out to be negative.  


During his initial hospitalization he developed fever and was 
commenced on empirical treatment with broad spectrum 
antibiotics.  The veteran continued to remain febrile, 
infectious disease consultation was obtained and further 
workup was also done.  He subsequently became afebrile.  He 
was currently off antibiotics.  He was noted to be now 
anticoagulated and currently on Coumadin, 5 mg. once a day.  
He felt "quite well."  The swelling in the right lower 
extremity had diminished.  He was discharged home on 
Coumadin, 5 mg. once a day.  His condition at discharge was 
satisfactory.

An October 1, 1997 VA cardiovascular examination report shows 
the veteran gave a history that in either late 1961 or early 
1962, while on active duty he had an episode of chest pain 
and passed out.  He was brought by ambulance to a private 
hospital in Shreveport and was treated there by a 
cardiologist for two months.  Following this, he was able to 
return to fairly active civilian life but, in 1975, while on 
an aircraft during a training mission, he had another 
blackout associated with severe central chest pain.  He was 
flown from Greenland or Newfoundland into Canada, and then 
flown back to Lackland Air Force Base where he had a three-
vessel percutaneous angioplasty.

The veteran stated that since that time he had not been able 
to do very much, and that he was partially disabled to start 
with because of multiple injuries to his spine which had been 
sustained in a 1939 airplane crash.  He said he thought he 
may have had a little elevation of blood pressure in the 
past, but he had never been diagnosed with hypertension of 
any kind or endocrine or kidney disorder.  He gave a history 
that a few months prior he was hospitalized for five days at 
Doctors Hospital with phlebitis of the right leg.  This was 
treated with Coumadin, and he was still taking Coumadin, 5 mg 
daily.  He was taking multivitamins and a Darvocet N 100, 1-3 
times daily when needed for pain.

On objective examination the examiner noted he had reviewed 
two previous examinations including his own.  The veteran 
appeared to be in better health at this time than when seen 
previously.  His wife accompanied him.  


He walked very slowly, and carried a cane in his right hand 
to assist him with walking.  He was unable to undress and 
redress without some assistance, but he was very cooperative 
and overall gave a good history except for memory gaps.

The head, face, eyes, ears, nose and throat were not 
remarkable.  The thyroid was not palpable.  The carotids felt 
sclerotic but there was no murmur.  There were no enlarged 
nodes.  There was no venous distention in the neck.  Chest 
was clear to percussion and auscultation.  The veteran 
measured 5 ft. 6 in. tall and weighed 198 pounds.  This was 
his maximum.  The heart was not clinically enlarged; however, 
the examiner noted he was unable to locate the apical beat.  
The heart rate and rhythm were normal.  Blood pressure 
readings were 126/78 sitting, 118/70 recumbent, and 110/60 
standing.

The veteran had a 1plus soft edema in both lower legs and 
ankles.  There was no ascites.  There was no liver 
enlargement and no indication for a stress test.  An 
echocardiogram, routine chest, and EKG were ordered.

A report of a chest X-ray study revealed calcification of the 
aorta.  There was arterial sclerosis, mild prominence of the 
dependent vascular markings, and probable subsegmental 
atelectasis in the right lower lung.

The diagnoses were ASHD, status post treatment, two known 
MIs, and status postoperative three-vessel percutaneous 
angioplasty in 1975.  His cardiac disability was considered 
Class IV by New York Academy of Medicine, New York Heart 
Association classification.

An addendum shows echocardiogram revealed thickened aortic 
valves, mild pulmonary valve regurgitation, and inferior wall 
disease.  Ejection fraction was estimated at 50percent.  EKG 
was normal. 

Private hospital records show admission on August 11, 1998 
for ischemic cardiovascular disease.  The veteran described a 
history of chest discomfort in the anterior pericardium.  He 
did not experience dyspnea on exertion.  Blood pressure was 
130/70.  No gallop or murmur was noted on cardiovascular 
evaluation.  A diagnostic work-up revealed severe coronary 
artery disease with unstable angina.  Aortocoronary bypass 
grafting times two was undertaken.  He tolerated surgery well 
and was discharged on August 18, 1998 in good condition.

An August 28, 1998 VA cardiology examination report shows the 
veteran had a compensation and pension (C & P) examination 
less than one year earlier in October 1997.  At that time he 
was found to have atherosclerotic heart disease.  
Echocardiogram showed a thickened aortic valve with mild 
pulmonary valve regurgitation and inferior wall disease.  

In the interval between that examination and this one, the 
patient continued to have chest pain, became housebound and 
approximately three weeks before had an acute MI with a 
triple coronary artery bypass graft.  He was still 
recuperating.  Current medications included Darvocet and 
Lopressor.  It was noted that because he was within three 
months of a bypass procedure, no exercise testing would be 
done at this time.  There was no evidence of hyperthyroid 
heart disease.  It was noted that he was usually retired and 
did very little.  The veteran had been advised that he will 
be able to return to his normal activities in another three 
weeks. 

On physical examination, the veteran was described as a well-
developed, and well-nourished individual who was in no acute 
distress.  He was alert, oriented and cooperative.  He was 66 
inches tall and weighed 188 pounds.  Pulse sitting was 89, 
blood pressure 136/60, and respirations 20.  Recumbent pulse 
was 91, blood pressure 116/68, and respirations 20.  Standing 
pulse was 61, blood pressure 94/50, and respirations 20.  
Maximum weight in the past year had been 198 pounds.

Examination of the heart and chest showed the lungs to be 
clear to percussion and auscultation.  Heart sounds were 
distant.  There was a regular sinus rhythm.  There was a new 
healing midline scar and a drain scar in the right 
parasternal area.  

There was no evidence of congestive heart failure.  Diagnoses 
were ASHD and status post coronary artery bypass graft. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  

The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded history 
and that each disability be considered from the point of view 
of the veteran working or seeking work.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA has a duty to acknowledge and consider all the regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The rating schedule for determining the disability 
evaluations to be assigned for cardiovascular disorders were 
changed, effective January 12, 1998.  The revision of the 
cardiovascular system rating criteria effective January 12, 
1998, incorporates objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  The 
Board further observes that METs are measured by means of a 
treadmill test.  

However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  62 Fed. Reg. 65211 (Dec. 11, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO has had an opportunity to review the 
veteran's claim for an increased evaluation for 
arteriosclerotic heart disease under the previous and amended 
criteria.

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) observed that 
the revised regulations do not allow for their retroactive 
application prior to their effective date unless otherwise 
stated.

Under criteria of Diagnostic Code 7005 for ASHD in effect 
prior to January 12, 1998, a 100 percent evaluation was 
warranted for ASHD during and for six months following acute 
illness from coronary occlusion or thrombosis, or circulatory 
shock, etc.  A 100 percent evaluation was also warranted for 
ASHD after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
evaluation was for application when there was ASHD following 
typical history of acute coronary occlusion or thrombosis, as 
above, all with history of substantiated repeated anginal 
attacks, with more than light manual labor not feasible.  A 
30 percent evaluation was assigned following typical coronary 
occlusion or thrombosis or with a history of substantiated 
anginal attack and ordinary manual labor feasible.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005 effective January 12, 1998, ASHD 
(coronary artery disease) warrants a 10 percent rating when a 
workload greater that 7 METs but not greater than 10 METs 
result in dyspnea, fatigue, angina, dizziness, or syncope or 
when continuous medication is required.  A 30 percent rating 
is provided when a workload greater than 5 METs but no 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
for more than one episode of acute congestive heart failure 
in the past year, or when a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope, or when there is left 
ventricular dysfunction with an injection fraction of 30 to 
50 percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or when there is left ventricular dysfunction with 
an injection fraction of less than 30 percent.

Hypertensive heart disease with definite signs of congestive 
failure, and which precludes more than sedentary employment, 
is considered to be 100 percent disabling.  38 C.F.R. § 
4.104, Diagnostic Code 7007 (in effect prior to January 12, 
1998).  

A 60 percent rating was assignable with marked enlargement of 
the heart or the apex beat beyond the midclavicular line, as 
well as sustained diastolic pressure of 120 or more, dyspnea 
on exertion, and more than light manual labor precluded. Id.  
With definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion, a 
30 percent evaluation was provided.  Id.

Under the general rating formula for hypertensive heart 
disease that became effective January 12, 1998, when there is 
chronic congestive heart failure, or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
evaluation is assigned.  

When there is more than one episode of congestive heart 
failure in the past year, or a workload of 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent evaluation is assigned.  

When a workload of 5 METs but not greater than 7 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or there 
is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation is assigned.  

When a workload of 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7007, 
effective January 12, 1998.

Under the old rating criteria for coronary artery bypass 
under Diagnostic Code 7017, the rating schedule provided a 
100 percent evaluation for one year following bypass surgery; 
thereafter, the minimum rating was 30 percent and the 
residuals were to be rated under the provisions for ASHD 
(Diagnostic Code 7005).  38 C.F.R. § 4.104, Diagnostic Code 
7017 (in effect prior to January 12, 1998).  
(Note; The 100 percent rating for one year following bypass 
surgery was to commence after the initial grant of the one 
month total rating assigned under 38 C.F.R. § 4.30 following 
hospital discharge.)  

Under the amended rating criteria under Diagnostic Code 7017, 
a 30 percent rating is provided for residuals of coronary 
artery bypass surgery which are manifested by a workload of 
greater than 5 METs but not greater than 7 METs, and are 
productive of dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-ray.  

A 60 percent evaluation is provided when there is more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 rating may be assigned when there is chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017 
(1999).

Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his cardiovascular 
disease is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his cardiovascular disease (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the August 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that the RO in April 1999 increased the 
veteran's ASHD from 30 percent to 60 percent effective May 
18, 1996, the date of hospital admission for treatment of 
symptoms associated with ASHD.  (The date of receipt of the 
reopened claim for an increased evaluation for ASHD was 
October 28, 1994).  

Thereafter, based on hospital records dating from August 11, 
1998 showing bypass surgery, the RO granted a temporary total 
convalescence rating under 38 C.F.R. § 4.30 from August 11, 
1998 through August 31, 1998 with assignment of a 100 percent 
evaluation from September 1, 1998 through November 30, 1998 
with reduction to 60 percent effective December 1, 1998, in 
accordance with the revised criteria for rating the 
cardiovascular system under Diagnostic Code 7017 for 
residuals of coronary bypass surgery which became effective 
January 12, 1998.

With respect to the issue of entitlement to a disability 
evaluation greater than 30 percent for service-connected ASHD 
prior to May 18, 1996, the Board has undertaken a 
comprehensive review of the evidence of record with 
particular emphasis on those records dated between October 
28, 1994, the date of receipt of the reopened claim and May 
17, 1996, including private medical records dated in November 
1994 and a report of a January 1995 VA cardiovascular 
examination.  Such evidence with reported clinical findings 
clearly shows that ASHD was manifested by symptoms consistent 
with no more than typical coronary occlusion or thrombosis or 
with a history of substantiated anginal attack and ordinary 
manual labor feasible as contemplated by the 30 percent 
evaluation already in effect under Diagnostic Code 7005.  



The evidence at that time failed to reflect symptoms of or 
manifestations of ASHD meeting or more nearly approximating 
ASHD following typical history of acute coronary occlusion or 
thrombosis with history of substantiated repeated anginal 
attacks and more than light manual labor not being feasible 
warranting the next higher schedular rating of 60 percent 
under Diagnostic Code 7005.  Moreover, the evidence lacked 
objectively demonstrated marked enlargement of the heart or 
apex beat beyond the midclavicular line, as well as sustained 
diastolic pressure of 120 or more, dyspnea on exertion, and 
more than light manual labor precluded warranting the next 
higher schedular rating of 60 percent under alternative 
Diagnostic Code 7007. 

Importantly, the Board finds that an evaluation in excess of 
30 percent on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) is not appropriate for the period in question 
between October 28 1994 and May 17, 1996.  The evidence 
showed that the veteran's major problems were orthopedic in 
nature rather than associated with his service-connected 
ASHD.  This fact was specifically mentioned by the 
cardiovascular examiner in January 1995.  

It is clear that the veteran's cardiovascular disease had not 
rendered his clinical picture unusual or exceptional in 
nature, had not markedly interfered with employment, and had 
not required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding an increased evaluation on an extraschedular basis 
for that time.

With respect to the issue of entitlement to an evaluation 
greater than 60 percent for ASHD prior to August 11, 1998, 
the Board has undertaken a comprehensive review of the record 
with particular emphasis upon the pertinent clinical findings 
of ASHD reported between May 18, 1996 and August 10, 1998 
including private hospital records dated in May 1997 and an 
October 1, 1997 VA cardiovascular examination report.  

The Board finds that as of October 1, 1997, the date of the 
VA examination, the clinical findings of ASHD were first 
factually determined as meeting Class IV cardiac disability 
by New York Academy of Medicine, New York Heart Association 
classification suggestive of severe cardiovascular disease 
with symptoms at rest.  Such findings are clearly suggestive 
of ASHD disability that more nearly approximate definite 
signs of congestive failure, and which preclude more than 
sedentary employment thereby warranting a 100 percent 
schedular evaluation under the more favorable criteria under 
Diagnostic Code 7007 in effect prior to January 12, 1998, 
especially when viewed in light of the fact that less than 
one year from such findings the veteran had undergone bypass 
surgery in August 1998. 

The Board points out that prior to October 1, 1997, objective 
findings noted in the record between May 18, 1996 and 
September 30, 1997 were consistent with ASHD following 
typical history of acute coronary occlusion or thrombosis 
with history of substantiated repeated anginal attacks and 
more than light manual labor not feasible contemplated by the 
60 percent evaluation in effect under Diagnostic Code 7005.  
Moreover the criteria for the assignment of an evaluation in 
excess of 60 percent for the period from May 18, 1996 to 
September 30, 1997 on an extraschedular basis pursuant to 38 
C.F.R. § 3.321(b)(1) were not met.


ORDER

Entitlement to an evaluation in excess of 30 percent for ASHD 
prior to May 18, 1996 is denied.  

Entitlement to an evaluation in excess of 60 percent for ASHD 
prior to October 1, 1997 is denied.  

Entitlement to a 100 percent evaluation for the period from 
October 1, 1997 to August 10, 1998, is granted subject to 
laws and regulations governing the payment of monetary 
awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claims for increased evaluation for service-connected 
ASHD, postoperative and special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound on appeal are well grounded within the 
meaning of the statute and judicial construction.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation for 
service-connected disability generally is a well-grounded 
claim).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claims.

In early August 1998 the veteran underwent bypass surgery for 
service-connected ASHD.  He was still convalescing from the 
heart surgery at the time he underwent VA cardiovascular and 
aid and attendance and cardiovascular examinations later that 
month.  The cardiovascular examiner performed both 
examinations and indicated the veteran was still recuperating 
from surgery.  The cardiovascular examination failed to 
provide adequate findings to determine the current degree of 
disability in light of the recent changes for rating 
disabilities of the cardiovascular system.  

Also, the findings related on both examinations were not 
adequate to base a determination on whether the veteran meets 
the criteria for special monthly compensation based on the 
need for regular aid and attendance or housebound benefits.  

Accordingly, in light of the premature examinations in late 
August 1998, the RO should afford the veteran adequate 
comprehensive special cardiovascular and aid and attendance 
examinations along with the completion of VA Form 21-2680, 
Examination of Housebound Status or Permanent Need for 
Regular Aid and Attendance.  The criteria for demonstrating a 
factual need for aid and attendance are set forth at 38 
C.F.R. § 3.352(a) (1999). 

For the purpose of the cardiovascular examination the Board 
reiterates that the rating schedule for determining the 
disability evaluations to be assigned for cardiovascular 
disorders were changed, effective January 12, 1998.  The 
revision of the cardiovascular system rating criteria 
effective January 12, 1998, incorporates objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs), at which cardiac 
symptoms develop.  

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  62 Fed. Reg. 65211 (Dec. 11, 1997).

Under Diagnostic Code 7005 effective January 12, 1998, ASHD 
(coronary artery disease) warrants a 10 percent rating when a 
workload greater that 7 METs but not greater than 10 METs 
result in dyspnea, fatigue, angina, dizziness, or syncope or 
when continuous medication is required.  

A 30 percent rating is provided when a workload greater than 
5 METs but no greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
when there is left ventricular dysfunction with an injection 
fraction of 30 to 50 percent.  

A 100 percent rating is warranted for chronic congestive 
heart failure, or when a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or when 
there is left ventricular dysfunction with an injection 
fraction of less than 30 percent.

Under the new rating criteria under Diagnostic Code 7017, a 
100 percent evaluation is provided for coronary bypass 
surgery for three months following hospital admission.  
Thereafter, residuals of coronary artery bypass surgery which 
are manifested by a workload of greater than 5 METs but not 
greater than 7 METs, and are productive of dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or x-ray, is rated 30 percent disabling.  

When there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is assigned.  When there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is assigned.  38 
C.F.R. § 4.104, Diagnostic Code 7017 (1999).

Based on hospital records dating from August 11, 1998 showing 
bypass surgery, the RO granted a temporary total 
convalescence rating under 38 C.F.R. § 4.30 from August 11, 
1998 through August 31, 1998 with assignment of a 100 percent 
evaluation from September 1, 1998 through November 30, 1998 
with reduction to 60 percent effective December 1, 1998, in 
accordance with the revised criteria for rating disability of 
the cardiovascular system under Diagnostic Code 7017 for 
residuals of coronary bypass surgery which became effective 
January 12, 1998.

The regulatory criteria in effect under the previous rating 
criteria for coronary artery bypass under Diagnostic Code 
7017, appear to have been more favorable to the veteran.  The 
rating schedule under the previous criteria provided a 100 
percent evaluation for one year following bypass surgery; 
thereafter, the residuals are to be rated under the 
provisions for ASHD (Diagnostic Code 7005).  (Note; The 100 
percent rating for one year following bypass surgery will 
commence after the initial grant of the one month total 
rating assigned under 38 C.F.R. § 4.30 following hospital 
discharge.)  The RO should consider this fact when 
readjudicating the claim of entitlement to a disability 
rating greater than 60 percent for ASHD, postoperative. 

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the issues of entitlement to an 
increased evaluation for ASHD, postoperative currently 
evaluated as 60 percent disabling and special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound pending a remand 
of the case to the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his ASHD.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

3.  The RO should afford the veteran a 
comprehensive examination by a specialist 
in cardiology in order to determine the 
current extent and degree of severity of 
his ASHD.  All indicated studies should 
be undertaken.  The claims file, the 
previous and amended criteria for rating 
cardiovascular disorders, and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination. 

Specific instructions for cardiology 
examiner: In conjunction with the 
examination, the examiner must review the 
revised criteria for rating 
cardiovascular disabilities which came 
into effect January 12, 1998 and noted in 
the REMAND.  The examiner should be asked 
to determine the severity of the 
veteran's service-connected coronary 
artery disease.  

Such tests as the examiner deems 
necessary should be performed, to include 
the appropriate exercise test(s) needed 
to properly calculate the veteran's METs 
(metabolic equivalents).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  

It should also be noted whether the 
veteran has the need for medication, 
whether he has cardiac hypertrophy or 
dilatation on diagnostic study and 
whether he has congestive heart failure 
and the frequency of same or left 
ventricular dysfunction (including the 
ejection fraction).  The examiner should 
describe the effects of the veteran's 
coronary artery disease has on his 
ability to be gainfully employed.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  The veteran should be afforded a VA 
examination for housebound status or the 
permanent need for aid and attendance 
based on impairment due to service-
connected status postoperative ASHD with 
completion of VA Form 21-2680.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner should respond to all 
questions on VA Form 21-2680 and indicate 
the extent of the veteran's ability to 
perform the listed self-care tasks in 
relation to impairment associated with 
service-connected heart disease as 
opposed to any unrelated non service 
connected disorders.  

When considering whether the veteran is 
housebound or requires the permanent need 
for aid and attendance, the examiner may 
not give consideration to disorders for 
which service connection has not been 
granted.  (In this case service-
connection has been granted solely for 
ASHD, status postoperative.)  Any 
opinions expressed must be accompanied by 
a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App 268 (1998)

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for ASHD, 
postoperative and entitlement to special 
monthly compensation by reason of being 
in need of regular aid and attendance or 
on account of being housebound.  

The RO should document consideration of 
38 C.F.R. § 3.321(b)(1) with respect to 
the issue of an increased evaluation for 
ASHD.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







